Title: From Thomas Jefferson to Mr. Leyburn, 1 January 1822
From: Jefferson, Thomas
To: Leyburn, Mr.


Sir
Monticello
Jan. 1. 22.
When I was at the Natural bridge I mentioned to you that I would endeavor to procure a copy of Greenlee’s survey, to which my patent must yield if there were any difference. I have since recieved from the Surveyor of Botetourt a certified copy of it, of which I now inclose you an exact copy. you will see by that that Tremble in running my lines followed exactly on those of Greenlee which he had run but a year or two before.On a separate sheet I have platted Greenlee’s survey on a larger scale and conformably with kincaid’s patent for the 160. as and on the same paper I have laid down the line’s of Ochiltree’s inclusive patent for 181 ¾ as by which you will see where the new land was taken in. you will see also how carelessly & erroneously mr Ochiltree’s surveyor run the lines of his inclusive patent. for besides the little encroachment on me, he run in considerably on mr Ochiltree’s own lines, throwing out a part of what he held under Kincaid’s patent, under which alone that is now held this survey however of Greenlee’s end Capt Paxton’s detection of the error in the length of one of my patent lines, calling it N. 55. W. 36. poles instead of N. 55 W. 20 poles as stated in Greenlee’s survey and found to be in truth by Capt Paxton, sets all our lines to rights, so as to leave no further doubt that the lines run by Capt Paxton on the 12th and 13th of November last, are the true lines. I shall be at bridge the next summer and will have with me for your inspection the certified copy sent me by the surveyor of Botetourt of which the enclosed is a copy, and I salute mrs Leyburn and yourself with friendly respects.Th: Jefferson